DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 05 April 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 10,629,675) (hereinafter, “Nishikawa”).
Re: independent claim 1, Nishikawa discloses a three-dimensional memory device comprising: a logic device layer (700 in fig. 26A) on a substrate; and a memory device layer (100/200 in fig. 26A) stacked on the logic device layer, wherein the logic device layer includes logic devices (within 700 in fig. 26A) disposed on the substrate, wherein the memory device layer includes: a word line stack (within 100/200 in fig. 26A) disposed in an extension area; staircase patterns (within 200 in fig. 26A) disposed in the word line stack; a dielectric layer stack in a peripheral area (165 in fig. 26A and fig. 31B; col 33 ll. 26-30); and capacitors (within 800, 990 in figs. 31A-31B) inlayed in the dielectric layer stack. 

Re: claim 9, Nishikawa discloses the three-dimensional memory device of claim 1, wherein the dielectric layer stack includes first insulating layers (132) and second insulating layers (142) alternately stacked (col 33 ll. 26-30). 
	
Re: claim 10, Nishikawa discloses the three-dimensional memory device of claim 9, wherein the word line stack includes the first insulating layers (132) and word lines (146) alternately stacked.

Re: claim 11, Nishikawa discloses the three-dimensional memory device of claim 10, wherein the second insulating layers (142) and the word lines (146) are positioned at same levels, respectively (second insulating layers 142 in fig. 27 are positioned at the same levels as word lines 146 in fig. 28).

Re: claim 12, Nishikawa discloses the three-dimensional memory device of claim 1, wherein the logic devices include transistors, logic interconnections, and logic via plugs (within 700 in fig. 26A).

Re: independent claim 13, Nishikawa discloses a three-dimensional memory device comprising: a substrate having an extension area (100/200 in figs. 26A-31B) and a peripheral area (800, 990 in figs. 31A-31B); a word line stack disposed in the extension area (100/200), the word line stack including first insulating layers (132) and word lines (146) alternately stacked; a plurality of staircase patterns (200) disposed in the word line stack; a dielectric layer stack (132/142 in fig. 27; col 33 ll. 26-30) disposed in the peripheral area (800, 990), the dielectric layer stack including the first insulating layers (132) and second insulating layers (142) alternately stacked (col 33 ll. 26-30); and capacitor electrodes (990) disposed in the dielectric layer stack (132/142) in parallel with each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 10,629,675) (hereinafter, “Nishikawa”) in view of Lee (US 9,929,093).

Re: claim 8, Nishikawa discloses the three-dimensional memory device of claim 1.
Nishikawa does not disclose wherein each of the staircase patterns has a symmetrical shape formed by a left staircase shape and a right staircase shape.
Lee discloses staircase patterns, wherein each of the staircase patterns has a symmetrical shape formed by a left staircase shape and a right staircase shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include symmetric staircase patterns as claimed for the purpose of reducing the aspect ratio of the staircase pattern thereby decreasing the degree of difficulty of a manufacturing process of a semiconductor device (Lee, col 25 ll. 53-59).
	
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 2-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the claimed limitations in combination namely, as recited in claim 2, wherein the capacitors include a first capacitor having a first capacitor electrodes and a second capacitor having a second capacitor electrodes, wherein: the first capacitor electrodes have a first height, the second capacitor electrodes have a second height, and the first height is less than the second height; and as recited in claim 14, wherein the capacitor electrodes include left capacitor electrodes and right capacitor electrodes that are inlayed in the dielectric layer stack and that have a wall-like shape; and as recited in independent claim 17, a three-dimensional memory device comprising: a logic device layer on a substrate; and a memory device layer stacked on the logic device layer, wherein the logic device layer includes logic devices disposed on the substrate, wherein the memory device layer includes: a word line stack disposed in an extension area; a plurality of staircase patterns disposed in the word line stack; a dielectric layer stack disposed in a peripheral area; and a plurality of capacitors disposed in the dielectric layer stack, wherein the word line stack includes first insulating layers and word lines alternately stacked, wherein the dielectric layer stack includes the first insulating layers and second insulating layers alternately stacked, and wherein the plurality of capacitors include first capacitor electrodes having a first height, second capacitor electrodes having a second height, and third capacitor electrodes having a third height.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/02/2022